Citation Nr: 1527714	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1965 to August 1967, with service in the Republic of Vietnam and was awarded a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  In August 2014, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the record.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran contends that he has an acquired psychiatric disability as a result of his combat experience while serving in the Republic of Vietnam.  The Board has reviewed the Veteran's DD Form 214, which shows he served in the Republic of Vietnam, that his military occupational specialty in service was an armor intelligence specialist, and that he was awarded a Purple Heart Medal.  In addition, the Veteran testified at an August 2014 Board hearing about the facts and circumstances of his active service, which included combat situations.  In light of the above, the Board readily concedes his in-service combat experience.  

The Veteran was afforded a VA examination in March 2012, at which time he was assigned a diagnosis of anxiety disorder, not otherwise specified, and found not to meet the criteria for a diagnosis of PTSD.  Notably, the VA examiner did not address the Veteran's combat history or his credible reports of such.  The only stressor addressed by the examiner was the incident and injury which lead to the Veteran's receipt of the Purple Heart Medal.  While the Board acknowledges that the incident was likely the cause of trauma on its own, the Veteran's entire combat history needs to be addressed by the examiner.  Further, the VA examiner did not provide an etiological opinion with regard to the diagnosis of anxiety disorder, not otherwise specified.  As such, the Board finds that the March 2012 VA examination and opinion is inadequate and a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records prior to March 2012 and after December 2013 should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with an additional opportunity to submit any additional medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal.

2.  Obtain all outstanding VA medical records for the period prior to March 2012 and from December 2013 to the present.  

3. Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined the Veteran, to determine the nature and etiology of any currently present psychiatric disability.   The Veteran's entire record, to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is advised that the Veteran's participation in combat has been established and that stressors associated with such combat are conceded based on his award of the Purple Heart Medal. 

a) Provide a full multiaxial diagnosis pursuant to the DSM criteria.  Specifically, the examiner should determine whether the Veteran meets the DSM criteria for PTSD, specifically explaining why or why not. 

b) If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) is etiologically related to the Veteran's active service, to include his combat history.   In doing so, the examiner should review and discuss the prior diagnoses of anxiety disorder, not otherwise specified. 

In offering these opinions, the examiner must concede the Veteran's in-service stressor involving combat in Vietnam and must consider the Veteran's (as well as his wife's) competent lay statements and testimony regarding the onset and continuity of his symptomatology.

The rationale for all opinions expressed must be provided.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

4.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




